Citation Nr: 0949125	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  04-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active naval service from October 1966 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Veteran testified before the undersigned 
at a hearing held in Las Vegas, Nevada, in May 2005.

In May 2006, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO attempted to complete the 
additional development as directed, continued to deny the 
claim, and returned the case to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The AMC/RO did in fact submit requests to the U. S. Army and 
Joint Services Records Research Center (JSRRC) and the 
National Archives in an effort to comply with the Board's 
remand.  The Board notes, however, that while the requests 
were submitted verbatim as set forth in the prior remand, 
they nonetheless are much too broad and are also outside the 
parameters the JSRRC requires in order to execute requested 
search requests.

In light of the fact the Veteran's primary claimed stressors 
are specific as to date and event, the Board deems another 
request appropriate.  The Board also notes the last 
correspondence mailed to the Veteran was returned as 
undeliverable as addressed.  His current address must be 
obtained.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall follow applicable VA 
procedures to determine the Veteran's 
current mailing address.

2.  After the above is complete, submit a 
request to the JSRRC for the deck logs, 
operations reports, history reports, 
lessons learned reports, and any other 
reports that may detail the operations of 
the USS Navarro (APA-215) for the 
following periods: November 3 to 5, 1967; 
November 17 to 21, 1967; December 1967; 
and January 1, 1968, to February 28, 1968.

The AMC/RO shall also request the JSRRC to 
submit the deck logs, operations report, 
history reports, lessons learned reports, 
and any other reports that may detail the 
operations of the USS Clarke County (LST-
601) for the period November 17 to 21, 
1967.

3.  Thereafter, the AMC/RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed in 
full.

4.  Then review the Veteran's claim de novo 
in light of any additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


